                      Case 3:19-cr-00283-RS Document 1 Filed 06/25/19 Page 1 of 1


              Case l:19-cr-10079-RWZ Document 30 (Ex Parte)                                       Filed 06/19/19 Page 2 of 2
                                                                                                                         DOCKET NUMBER fTran. Counj
PROB 22                                                                                                                  l:19CR10079
(Rev. 2/«8)
                                TRANSFER OF JURISDICTION                                                                 DOCKirr NUMQER        Com/




NAMUAND ADI3UESS OF rROnATtONER/SUI'l-UVISl-n Ri-Ll-ASi-H
                                                            CB, 19 0263—RS     msrRicT                                   DIVISION


                                                                               DISTRICT or                               Criminal, D/MA, Boston
                                                                               MASSACI-IUSETTS
John Vandemoer
580 Stetson Road                                                               NAME 01" SI:NTI:NCING JUDGI:
Moss Beach, California 94038                                                   Honorable Rya W. Zobcl, Senior U.S. District Judge

                                                                               DATES OF I'konA nos suPi-Rvisiin          FROM             TO
                                                                               RKLRASI-::
                                                                                                                         06/12/2019        Present

OFl-ENSE
                     Racketeering Conspiracy, in violation of 18 U.S.C. § 1962(d)

PART 1 - ORDER TRANSFERRING JURISDICTION


UNITED STA'lTiS DISTRICT COURT I-OR 1111- DISTRICT OF MASSACHUSETTS
                                                                                                                                      ''L-T Qc^
IT IS HEREBY ORDERED that piirsiumi lo 18 U.S.C. 3605 the jurisdiction of the probationer or
rcleascc named above be transferred with the records of the Court to Ihe United States District Court for the Northern
District ofCalifornia upon that Coun's order ofacceptance ofjurisdiction. This Court •lict^^&^^ssly consents that
the period of probation or supervised release may be changed by the District Coupt>!oi^El3llip transfer is made
without further inquiry of this Court. *




                         2'C', Fo
              Did:                                                                              S'uitvs DisiriciJudge

 •Tills scnicncc may bedclclcd in ihc discrclion ofilic iransrcrrine Cinirl.

 PART 2 - ORDER ACCEPTING JURISDICT ION


 UNITED STATES DISTRICT COURT FOR THE Northern Districtof California

                 IT IS HEREBY ORDERED thai jurisdiction over the above-named probationer/supervised releasee be
 acccpted and assumed by this Court from and after the entry ofthis order.




              HJJeciiveDate                                                                 Uiell Slates DhtrichJitiie
